Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed December 30, 2019. Claims 1-20 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: each “unit for” found in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “unit for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2014/0317756 A1).

With respect to claim 1, Takahashi discloses a data anonymity method, comprising:
obtaining a data set comprising a plurality of direct-identifiers ([0005], history information includes user ID such as name or membership number), a plurality of quasi-identifiers ([0006] and [0024], quasi-identifier included in history information) and a plurality of event logs each of which includes an activity and a timestamp (Figure 14A, [0022], and [0161], history information includes date and times of day medical care provided);

classifying, via a group-by algorithm with k-anonymity, the quasi-identifiers as a plurality of equivalence classes each of which has a quantity larger than k ([0010] and [0012], target quasi-identifier is transformed to enable k or more than k records having identical quasi-identifier to exist in data set);
linking the activities corresponding to each of the direct-identifiers according to the timestamps to obtain a plurality of event sequences ([0014] and [0031], storing order on a time-axis for records having identical identifier);
obtaining a similarity hierarchy tree according to a plurality of edit distances among the event sequences ([0123], hierarchy tree showing range representing user identifier);
grouping the event sequences according to the similarity hierarchy tree with k-anonymity to obtain at least one group whose size Is larger than or equal to k ([0106], forming a group using identifiers with similar terms); and
generalizing the event sequences which are in the group ([0123], deleting specifics such as month and day and converting them into year only).
With respect to claim 2, Takahashi discloses the data anonymity method according to claim 1, wherein in the step of linking the activities to obtain the event sequences, the activities in each of the event sequences are sorted over time ([0110]).
With respect to claim 3, Takahashi discloses the data anonymity method according to claim 1, wherein in the step of obtaining the similarity hierarchy tree, all of 
With respect to claim 4, Takahashi discloses the data anonymity method according to claim 3, wherein in the step of obtaining the similarity hierarchy tree, each of the first level clusters has first center, and the first centers are classified as a plurality of second level clusters of the similarity hierarchy tree (Figure 13 and [0123]).
With respect to claim 5, Takahashi discloses the data anonymity method according to claim 4, wherein in the step of obtaining the similarity hierarchy tree, each of the second level clusters has second center, and the second centers are classified as a plurality of third level clusters of the similarity hierarchy tree (Figure 13 and [0123], where hierarchy trees are known to have various levels to represent parent-child relationship and sequences).
With respect to claim 6, Takahashi discloses the data anonymity method according to claim 1, wherein in the step of grouping the event sequences, the event sequences corresponding an identical cluster in the similarity hierarchy tree are grouped ([0106]).
With respect to claim 7, Takahashi discloses the data anonymity method according to claim 1, wherein in the step of generalizing the event sequences in the group, each of the event sequences in the group is replaced by a generalization sequence ([0123]).
With respect to claim 8. The data anonymity method according to claim 7, wherein in the step of generalizing the event sequences in the group, one of the event 
With respect to claim 10, Takahashi discloses the data anonymity method according to claim 1, further comprising:
generalizing the timestamps ([0123]);
linking the timestamps corresponding to each of the direct-identifiers to obtain a plurality of timestamps sequences ([0123]); and
generalizing the timestamps sequences ([0123]).
	With respect to claim(s) 11-18 and 20, the method of claim(s) 11-18 and 20 does/do not limit or further define over the system of claim(s) 1-8 and 10. The limitations of claim(s) 11-18 and 20 is/are essentially similar to the limitations of claim(s) 1-8 and 10. Therefore, claim(s) 11-18 and 20 is/are rejected for the same reasons as claim(s) 1-8 and 10. Please see rejection above.	

	Allowable Subject Matter
Claim(s) 9 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘generalizing the event sequences in the group, the event sequences in the group are replaced by n generalization sequences, if the size of the group is larger than (n-1)*k and less than or equal to n*k’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 23, 2022